--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2 L.Siebert Employment Agreement
 


EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of this 15th day
of June, 2006 by and between Chembio Diagnostics, Inc., a Nevada corporation
(the “Company”), and Lawrence A. Siebert (“Employee”) and to be effective as of
May 10, 2006 (the “Effective Date”). Employee and the Company are sometimes
referred to individually as a “Party” and collectively as the “Parties.”
 
In consideration of the mutual covenants, promises and agreements herein
contained, the Company and Employee hereby covenant, promise and agree to and
with each other as follows:
 
 
1. Employment. The Company shall employ Employee and Employee shall perform
services for and on behalf of the Company upon the terms and conditions set
forth in this Agreement.
 
 
2. Positions and Duties of Employment. Employee shall be required to devote his
full energy, skill and best efforts as required to the furtherance of his
managerial duties with the Company as the Company’s President and Chief
Executive Officer. While serving in such capacities, Employee shall have the
responsibilities, duties, obligations, rights, benefits and requisite authority
as is customary for his position and as may be determined by the Company’s Board
of Directors (the “Board”).
 
Employee understands that his employment as President and Chief Executive
Officer of the Company involves a high degree of trust and confidence, that he
is employed for the purpose of furthering the Company’s reputation and improving
the Company’s operations and profitability, and that in executing this Agreement
he undertakes the obligations set forth herein to accomplish such objectives.
Employee agrees that he shall serve the Company fully, diligently, competently
and to the best of his ability. Employee certifies that he fully understands his
right to discuss this Agreement with his attorney, that he has availed himself
of this right to the extent that he desires, that he has carefully read and
fully understands this entire Agreement, and that he is voluntarily entering
into this Agreement.
 
3. Duties. Employee shall perform the following services for the Company:
 
 
(a) Employee shall serve as President and Chief Executive Officer of the
Company, or in such other position as determined by the Board, and in those
capacities shall work with the Company to pursue the Company’s plans as directed
by the Board.
 
 
(b) Employee shall perform duties with the functions of an officer of the
Company, subject to the direction of the Board.
 
 
(c) During the Term of this Agreement (defined below), Employee shall devote
substantially all of Employee’s business time to the performance of Employee’s
duties under this Agreement. Without limiting the foregoing, Employee shall
perform services on behalf of the Company for at least forty hours per week, and
Employee shall be available at the request of the Company at other times,
including weekends and holidays, to meet the needs and requests of the Company’s
customers.
 
1

--------------------------------------------------------------------------------


(d) During the Term, Employee will not engage in any other activities or
undertake any other commitments that conflict with or take priority over
Employee’s responsibilities and obligations to the Company and the Company’s
customers, including without limitation those responsibilities and obligations
incurred pursuant to this Agreement.
 
 
4. Term. Unless terminated earlier as provided for in this Agreement, the term
of this Agreement shall be for two years, commencing on the Effective Date and
ending on the second anniversary of the Effective Date (the “Term”). If the
employment relationship is terminated by either Party, Employee agrees to
cooperate with the Company and with the Company’s new management with respect to
the transition of the new management in the operations previously performed by
Employee. Upon Employee’s termination, Employee agrees to return to the Company
all Company documents (and all copies thereof), any other Company property in
Employee’s possession or control, and any materials of any kind that contain or
embody any proprietary or confidential material of the Company.
 
 
5. Compensation. Employee shall receive the following as compensation:
 
 
(a) A base salary at an annual rate of $240,000, subject to periodic review by
the Board or the Compensation Committee of the Board (the “Committee”), payable
in accordance with the Company’s customary payroll practices (the “Base
Salary”). At the commencement of the second year following the Effective Date,
the Board or the Committee shall review the Base Salary, and shall consider a
potential increase in the Base Salary for the remainder of the Term. Any
determination made by the Board or the Committee will be made in the Board’s or
the Committee’s sole and absolute discretion.
 
(b) A performance-based bonus of up to 50% of the Base Salary, to be comprised
of:
 
 
(i) A performance-based bonus of up to 25% of the Base Salary in accordance with
revenue and profit (loss) criteria established each year by the Board; and
 
(ii) In the sole and absolute discretion of the Board or the Committee, a
discretionary bonus of up to 25% of the Base Salary. 
 
 
(c) If Employee is eligible, the Company shall include Employee in any profit
sharing plan, executive stock option plan, pension plan, retirement plan,
medical and/or hospitalization plan, and/or any and all other benefit plans,
except for disability and life insurance, which may be placed in effect by the
Company for the benefit of the Company executives during the Term. Except for
the fact that the Company at all times shall provide Employee with all or at
least a portion of Employee’s medical and/or hospitalization insurance, which
shall not be less than that afforded to the Company’s other executives, nothing
in this Agreement shall limit (i) the Company’s ability to exercise the
discretion provided to it under any such benefit plan, or (ii) the Company’s
discretion to adopt, not adopt, amend or terminate any such benefit plan at any
time.
 
2

--------------------------------------------------------------------------------


(d) Employee shall be entitled to six weeks vacation leave for each year of the
Term, as well as sick leave, medical insurance coverage and any other benefits
consistent with the Company’s plans and policies in effect for the Company’s
executives from time to time. The Company may modify in its sole and absolute
discretion such benefits from time to time as it considers necessary or
appropriate.
 
 
(e) During the Term, Employee shall be reimbursed for reasonable expenses that
are authorized by the Company and that are incurred by Employee for the benefit
of the Company in accordance with the standard reimbursement practices of the
Company. Any direct payment or reimbursement of expenses shall be made only upon
presentation of an itemized accounting conforming in form and content to
standards prescribed by the Internal Revenue Service relative to the
substantiation of the deductibility of business expenses.
 
 
(f) The Company shall reimburse Employee for all expenses Employee incurs in
connection with his use of a cellular telephone for Company purposes.
 
(g) In addition to the Base Salary, during the Term the Company shall provide
Employee $600.00 per month, as compensation for Employee’s cost of ownership of
a vehicle to be used for Company purposes. In addition, the Company shall
reimburse Employee for maintenance expenses Employee incurs in connection with
his use of a vehicle for Company purposes.
 
 
(h) Any payments which the Company shall make to Employee pursuant to this
Agreement shall be reduced by standard withholding and other applicable payroll
deductions, including, without limitation, federal, state or local income or
other taxes, social security and medicare taxes, state unemployment insurance
deductions, state disability insurance deductions, and any other applicable tax
or deduction (collectively, any withheld taxes and deductions, “Deductions”).
 


6. Confidentiality.
 
 
(a) Employee hereby warrants, covenants and agrees that, without the prior
express written consent of the Company, and unless required by law, court order
or similar process, Employee shall hold in the strictest confidence, and shall
not disclose to any person, firm, corporation or other entity, any and all of
the Company’s information, including, for example, and without limitation, any
data related to (i) drawings, sketches, plans or other documents concerning the
Company’s business or development plans, customers or suppliers; (ii) the
Company’s development, design, construction or sales and marketing methods or
techniques; or (iii) the Company’s trade secrets and other “know-how” or
information not of a public nature, regardless of how such information came to
the custody of Employee (collectively, subsections (i), (ii) and (iii) of this
section 6(a), “Information”). For purposes of this Agreement, such Information
shall include, but not be limited to, any information regarding a formula,
pattern, compilation, program, device, method, technique or process that (A)
derives independent economic value, present or potential, not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (B) is the subject
of Company efforts.
 
3

--------------------------------------------------------------------------------


 
(b) In the event Employee is required by law, court order or similar process to
disclose any Information, Employee shall provide immediate notice of such
obligatory disclosure prior to such disclosure, so that the Company, at its sole
option, may attempt to seek a protective order or other appropriate remedy to
preclude such disclosure.
 
 
(c) The warranty, covenant and agreement set forth in this section 6 shall not
expire, shall survive this Agreement, and shall be binding upon Employee without
regard to the passage of time or any other event.
 
 
7. Non-Compete. Employee acknowledges and recognizes the highly competitive
nature of the Company’s business and that Employee’s duties hereunder justify
restricting Employee’s further employment following any termination of
employment. Employee agrees that so long as Employee is employed by the Company,
and for a period of two years following the termination of this Agreement,
Employee, except when acting at the request of the Company on behalf of or for
the benefit of the Company, shall not induce customers, agents or other sources
of distribution of the Company’s business under contract or doing business with
the Company to terminate, reduce, alter or divert business with or from the
Company.
 
 
8. Termination.
 
 
(a) If Employee’s employment is terminated by the Company without Cause (defined
below), or if Employee terminates his employment for Reasonable Basis (defined
below), then the Company shall, in exchange for Employee’s execution of a
general release and waiver of claims against the Company as of the termination
date in a form reasonably acceptable to the Company, continue to pay as
severance Employee’s Base Salary for a period of six months following the date
such general release and waiver of claims is executed. Such payments shall be
made in accordance with the Company’s customary payroll practices, and shall be
subject to all applicable Deductions. In the event of any such termination set
forth in this section 8(a), Employee will not be entitled to any additional
compensation or benefits beyond what is provided in the first sentence of this
section 8(a).
 
 
(i) For purposes of this Agreement, “Cause” shall mean that the Board, acting in
good faith based upon the information then known to the Company, determines that
Employee has engaged in or committed any of the following: (A) willful
misconduct, gross negligence, theft, fraud, or other illegal conduct; (B)
refusal or unwillingness to perform Employee’s duties; (C) performance by
Employee of Employee’s duties determined by the Board to be inadequate in a
material respect; (D) breach of any applicable non-competition provision,
confidentiality provision or other proprietary information or inventions
agreement between Employee and the Company; (E) inappropriate conflict of
interest; (F) insubordination; (G) failure to follow the directions of the Board
or any committee thereof; (H) any other material breach of this Agreement. In
addition, an indictment or conviction of any felony, or any entry of a plea of
nolo contendre, under the laws of the United States or any State shall be
considered “Cause” hereunder. “Cause” shall be specified in a notice of
termination to be delivered by the Company to Employee no later than the date as
of which termination is effective.
 
4

--------------------------------------------------------------------------------


 
(ii) For purposes of this Agreement, “Reasonable Basis” shall mean (A) a
material breach of this Agreement by the Company, provided, however, that
Employee shall provide written notice to the Company of any alleged material
breach, and any alleged material breach will only be considered a material
breach if the Company fails to cure such breach within thirty days after
receiving notice of such breach; (B) termination of Employee’s employment by the
Company without Cause during the term hereof; (C) a reduction in Employee’s
salary, except to the extent that a majority of the other executive officers of
the Company incur reductions of salary that average no less than the percentage
reduction incurred by Employee; or (D) termination of Employee’s employment by
Employee within twelve months after a “Change Of Control,” which is defined as
any of the following:
 
(1) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation, other than a merger of the Company in which
the holders of the Company’s voting common stock immediately prior to the merger
own a majority of the voting common stock of the surviving corporation
immediately after the merger;
 
(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company;
 
(3) any approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;
 
(4) the acquisition by any person or entity, or any group of persons and/or
entities of a majority of the stock entitled to elect a majority of the
directors of the Company; or
 
(5) subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving the Company to a
case under a Chapter 7 bankruptcy proceeding.
 
 
(b) In the event that Employee’s employment with the Company is terminated for
Cause, by reason of Employee’s death or disability, or due to Employee’s
resignation or voluntary termination (other than for a Reasonable Basis), then
all compensation and benefits will cease as of the effective date of such
termination, and Employee shall receive no severance benefits, or any other
compensation; provided that Employee shall be entitled to receive all
compensation earned and all benefits and reimbursements due through the
effective date of termination.
 
5

--------------------------------------------------------------------------------


 
(c) Employee agrees that the payments contemplated by this Agreement shall
constitute the exclusive and sole remedy for any termination of employment, and
Employee covenants not to assert or pursue any other remedies, at law or in
equity, with respect to any termination of employment.
 
 
(d) Any Party terminating this Agreement shall give prompt written notice to the
other Party hereto advising such other Party of the termination of this
Agreement stating in reasonable detail the basis for such termination (the
“Notice of Termination”). The Notice of Termination shall indicate whether
termination is being made for Cause (if the Company has terminated the
Agreement) or for a Reasonable Basis (if Employee has terminated the Agreement).
 
 
9. Remedies. If there is a breach or threatened breach of any provision of
Section 6 or Section 7 of this Agreement, the Company will suffer irreparable
harm and shall be entitled to an injunction restraining Employee from such
breach. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach.
 
 
10. Severability. It is the clear intention of the Parties to this Agreement
that no term, provision or clause of this Agreement shall be deemed to be
invalid, illegal or unenforceable in any respect, unless such term, provision or
clause cannot be otherwise construed, interpreted, or modified to give effect to
the intent of the Parties and to be valid, legal or enforceable. The Parties
specifically charge the trier of fact to give effect to the intent of the
Parties, even if in doing so, invalidation of a specific provision of this
Agreement is required to make the Agreement consistent with the foregoing stated
intent. In the event that a term, provision, or clause cannot be so construed,
interpreted or modified, the validity, legality and enforceability of the
remaining provisions contained herein and other application(s) thereof shall not
in any way be affected or impaired thereby and shall remain in full force and
effect.
 
 
11. Waiver of Breach. The waiver by the Company or Employee of the breach of any
provision of this Agreement by the other Party shall not operate or be construed
as a waiver of any subsequent breach by that Party.
 
 
12. Entire Agreement. This document contains the entire agreement between the
Parties and supersedes all prior oral or written agreements, if any, concerning
the subject matter hereof or otherwise concerning Employee’s employment by the
Company (except for options to purchase shares of the Company’s restricted stock
previously granted to Employee). This Agreement may not be changed orally, but
only by a written agreement signed by both Parties.
 
 
13. Governing Law. This Agreement, its validity, interpretation and enforcement,
shall be governed by the laws of the State of New York, excluding conflict of
laws principles. Employee hereby expressly consents to personal jurisdiction in
the state and federal courts located in Long Island, NY for any lawsuit filed
there against him by the Company arising from or relating to this Agreement.
 
6

--------------------------------------------------------------------------------


 
14. Notices. Any notice pursuant to this Agreement shall be validly given or
served if that notice is made in writing and delivered personally or sent by
certified mail or registered, return receipt requested, postage prepaid, to the
following addresses:
 
If to Company:  Chembio Diagnostics, Inc.
3661 Horseblock Road, Suite A
Medford, NY 11763
Attention: CFO
 
If to Employee: To the address for Employee set forth below his signature.
 
All notices so given shall be deemed effective upon personal delivery or, if
sent by certified or registered mail, five business days after date of mailing.
Either Party, by notice so given, may change the address to which his or its
future notices shall be sent.
 
 
15. Assignment and Binding Effect. This Agreement shall be binding upon Employee
and the Company and shall benefit the Company and its successors and assigns.
This Agreement shall not be assignable by Employee.
 
 
16. Headings. The headings in this Agreement are for convenience only; they form
no part of this Agreement and shall not affect its interpretation.
 
 
17. Construction. Employee represents he has (a) read and completely understands
this Agreement and (b) had an opportunity to consult with such legal and other
advisers as he has desired in connection with this Agreement. This Agreement
shall not be construed against any one of the Parties.
 
18. Insurance. The Company is to maintain directors’ and officers’ insurance in
an amount reasonably determined by the Board.
 
7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed the
day and year first above written.
 
EMPLOYEE                                 COMPANY
 
Lawrence A. Siebert                             Chembio Diagnostics, Inc.
 
                            By:                
Lawrence A. Siebert                              Richard Larkin
75 Shady Knoll Drive                            Chief Financial Officer
Stamford, CT 06903 






* * * * *

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------